EXHIBIT 10.8

LOGO [g79267ex1pg1_ex3pg1.jpg]

AMERICAN EXPRESS COMPANY

2007 INCENTIVE COMPENSATION PLAN

MASTER AGREEMENT

(As Amended and Restated Effective January 1, 2009)

 

 

Nonqualified Stock Options, Restricted Stock Awards and Restricted Stock Unit
Awards (“Awards”) are issued pursuant to the 2007 Incentive Compensation Plan
(the “Plan”) of American Express Company (the “Company”) at the discretion and
subject to the administration of the Compensation and Benefits Committee, or its
successor (the “Committee”) of the Board of Directors of the Company (the
“Board”). Awards issued on or after April 23, 2007 shall contain the general
terms set forth in the applicable provisions of this Master Agreement. The
specific terms of individual Awards will be contained in the Award Schedule(s)
delivered to participants in the Plan (the “Participants”). All Awards shall be
subject to the Plan and any administrative guidelines or interpretations by the
Committee under the Plan, the Plan and any such guidelines or interpretations
being incorporated into this Master Agreement by reference and made a part
hereof. As used herein, the term “shares” refers to the common shares of the
Company having a par value of $.20 per share, or the shares of any other stock
of any other class into which such shares may thereafter be changed.

Section I

MASTER AGREEMENT PROVISIONS RELATING TO

A GRANT OF NONQUALIFIED STOCK OPTION

1. Sections I, IV and V of this Master Agreement, together with an Award
Schedule referring to Section I of this Master Agreement, shall contain the
terms of a specific Nonqualified Stock Option (“Option”) issued to a
Participant. Each Award Schedule shall specify the number of shares subject to
the Option, the Option Date of Grant, the Option Exercise Date(s), the Option
Exercise Price and any additional terms applicable to the Option. Such
additional terms may address any matter deemed appropriate by the Committee or
its delegate and may include terms not contained in this Master Agreement and/or
may delete terms contained in this Master Agreement. A stock appreciation right
is included herein only if specifically approved by the Committee and reflected
in an Award Schedule.

2. Unless otherwise determined by the Committee and subject to the provisions of
this Master Agreement and the applicable provisions of the Plan, a Participant
may exercise this Option as follows:

(a) No part of this Option may be exercised before the first Option Exercise
Date listed in the Award Schedule or after the expiration of ten years from the
Date of Grant set forth in the Award Schedule;



--------------------------------------------------------------------------------

(b) At any time or times on or after the first Option Exercise Date listed in
the Award Schedule, a Participant may exercise this Option as to any number of
shares which, when added to the number of shares as to which a Participant has
theretofore exercised this Option, if any, will not exceed 25% of the total
number of shares covered hereby;

(c) At any time or times on or after the second Option Exercise Date listed in
the Award Schedule, a Participant may exercise this Option as to any number of
shares which, when added to the number of shares as to which a Participant has
theretofore exercised this Option, if any, will not exceed 50% of the total
number of shares covered hereby;

(d) At any time or times on or after the third Option Exercise Date listed in
the Award Schedule, a Participant may exercise this Option as to any number of
shares which, when added to the number of shares as to which a Participant has
theretofore exercised this Option, if any, will not exceed 75% of the total
number of shares covered hereby; and

(e) At any time or times on or after the fourth Option Exercise Date listed in
the Award Schedule and thereafter through the expiration date of this Option, a
Participant may exercise this Option as to any number of shares which, when
added to the number of shares as to which the Participant has theretofore
exercised this Option, if any, will not exceed the total number of shares
covered hereby.

This Option may not be exercised for a fraction of a share.

3. A Participant may not exercise this Option and, if applicable, any stock
appreciation right included herein, unless all of the following conditions are
met:

(a) Legal counsel for the Company must be satisfied at the time of exercise that
the issuance of shares upon exercise will be in compliance with the Securities
Act of 1933, as amended, and applicable United States federal, state, local and
foreign laws;

(b) The Participant must pay at the time of exercise the full purchase price for
the shares being acquired hereunder, by (i) paying in cash in United States
dollars (which may be in the form of a check), (ii) tendering shares owned by
the Participant which have a fair market value equal to the full purchase price
for the shares being acquired, such fair market value to be determined in such
reasonable manner as may be provided from time to time by the Committee or as
may be required in order to comply with the requirements of any applicable laws
or regulations, (iii) if permitted by the Committee, by authorizing a third
party to sell, on behalf of the Participant, the appropriate number of shares
otherwise issuable to the Participant upon the exercise of this Option and to
remit to the Company a sufficient portion of the sale proceeds to pay the entire
exercise price and any tax withholding resulting from such exercise, or
(iv) tendering a combination of the forms of payment provided for in this
Paragraph 3(b); and

 

2



--------------------------------------------------------------------------------

(c) The Participant must, at all times during the period beginning with the Date
of Grant of this Option and ending on the date of such exercise, have been
employed by the Company or an Affiliate (as defined in the Plan) or have been
engaged in a period of Related Employment (as defined in the Plan). However, if
the Participant ceases to be so employed or terminates a period of Related
Employment by reason of the Participant’s disability or Retirement (as such
terms are defined in the Plan and interpreted and administered by the Committee)
while holding this Option which has not expired and has not been fully
exercised, the Participant may, at any time within five years of the date of the
onset of such disability (but in no event after the expiration of this Option
under Paragraph 2(a) above with respect to ten years from the Date of Grant) or
in the case of Retirement until the expiration of the Option under Paragraph
2(a) above, exercise this Option with respect to the number of shares, after
giving full effect to the gradual vesting provisions of Paragraph 2 above, as to
which the Participant could have exercised this Option on the date of the onset
of such disability or Retirement, or with respect to such greater number of
shares as determined by the Committee in its sole discretion, and any remaining
portion of this Option shall be canceled by the Company. In the event the
Participant’s employment by the Company and its Affiliates or Related Employment
terminates for reasons other than disability or Retirement as described in this
Paragraph 3(c) or death as described in Paragraph 4 below, this Option shall be
canceled by the Company; provided, however, if within two years following a
Change in Control (as defined in Section IV of this Master Agreement), a
Participant is terminated under circumstances that would entitle the Participant
to severance under an applicable U.S. severance plan (other than Constructive
Termination, as defined in the applicable plan), the Participant may, at any
time within 90 days following such termination (but in no event after the
expiration of this Option under Paragraph 2(a) above with respect to ten years
from the Date of Grant), exercise this Option with respect to the number of
shares as to which the Participant could have exercised this Option on the date
of such termination. For any other Participant not covered by a U.S. severance
plan, the 90-day extension period shall apply if the Participant is terminated
within two years following a Change in Control and the Participant would have
been entitled to severance under the applicable U.S. severance plan had the
Participant been a U.S. employee.

4. Except as otherwise determined by the Committee, a Participant may not
assign, transfer, pledge, hypothecate or otherwise dispose of this Option (and
any stock appreciation right included herein), except by will or the laws of
descent and distribution, and this Option is exercisable during the
Participant’s lifetime only by the Participant. If the Participant or anyone
claiming under or through the Participant attempts to violate this Paragraph 4,
such attempted violation shall be null and void and without effect, and the
Company’s obligation to make any further payments (stock or cash) hereunder
shall terminate. If at the time of the Participant’s death this Option has not
been fully exercised, the Participant’s estate or any person who acquires the
right to exercise this Option by bequest or inheritance or by reason of the
Participant’s death may, at any time within five years after the date of the
Participant’s death (but in no event after the expiration of this Option under
Paragraph 2 (a) above with respect to ten years from the Date of Grant or the
time period described in Paragraph 3(c) above with respect to disability),
exercise

 

3



--------------------------------------------------------------------------------

this Option with respect to the number of shares, after giving full effect to
the gradual vesting provisions of Paragraph 2 above, as to which the Participant
could have exercised this Option at the time of the Participant’s death, or with
respect to such greater number of shares as determined by the Committee in its
sole discretion. The applicable requirements of Paragraph 3 above must be
satisfied at the time of such exercise.

5. In the event that the Company or any of its Affiliates is a participant in a
corporate merger, consolidation or other similar transaction, neither the
Company nor such Affiliate shall be obligated to cause any other participant in
such transaction to assume this Option or to substitute a new option for this
Option.

6. (a) If approved by the Committee and subject to the conditions specified in
Paragraph 6(b) below, within such time or times as this Option shall be
exercisable in whole or in part and to the extent that it shall then be
exercisable in accordance with Paragraph 2 above, the Participant (or any person
acting under Paragraph 4 above) may surrender unexercised this Option or any
portion thereof which is then exercisable to the Company and receive from the
Company in exchange therefor that number of shares having an aggregate value
equal to 100% of the excess of the value of one share over the Option Exercise
Price per share heretofore specified times the lesser of (i) the number of
shares as to which this Option then is exercisable or (ii) the number of shares
as to which this Option is surrendered to the Company. This right to surrender
unexercised this Option or any portion thereof which is then exercisable is
referred to herein as a “stock appreciation right.” No fractional shares shall
be delivered, but in lieu thereof a cash adjustment shall be made.

(b) If granted by the Committee, the stock appreciation right may be exercised
only if, and to the extent that,

(i) this Option is at the time exercisable, and

(ii) on the date of exercise (1) this Option will, in accordance with Paragraph
2(a) above, expire within 30 days, or (2) the Participant has ceased to be an
employee of the Company or an Affiliate thereof or terminated a period of
Related Employment by reason of the Participant’s disability or Retirement (as
defined in the Plan), or (3) the Participant has died.

Notwithstanding Paragraph 6(b)(ii) above, but subject to the conditions of
Paragraph 6(b)(i) above, (1) the ability to exercise a stock appreciation right
may be further limited to the extent determined by the Committee as necessary or
desirable to comply with applicable provisions of United States federal, state,
local or foreign law or regulation, and (2) if the Participant is on the date of
exercise an executive officer of the Company as that term is defined in the
Securities Exchange Act of 1934, as amended, and the rules thereunder (an
“Insider”), the stock appreciation right may be exercised only with respect to a
maximum of 50% of the shares subject to this Option granted hereunder, unless
otherwise determined by the Committee.

(c) The Committee may elect from time to time in its sole discretion to settle
the obligation arising out of the exercise of the stock appreciation right, by
the payment of cash equal to the aggregate value of the shares it otherwise
would be obligated to deliver or partly by the payment of cash and partly by the
delivery of shares.

 

4



--------------------------------------------------------------------------------

(d) For all purposes under this Paragraph 6, the value of a share shall be the
fair market value thereof, as determined by the Committee, on the last business
day preceding the date of the election to exercise the stock appreciation right,
provided that if notice of such election is received by the Committee more than
three business days after the date of such election (as such date of election is
stated in the notice of election), the Committee may, but need not, determine
the value of a share as of the day preceding the date on which the notice of
election is received.

7. It shall be a condition to the obligation of the Company to furnish shares
upon exercise of this Option or settlement of a stock appreciation right by
delivery of shares and/or cash (a) that the Participant (or any person acting
under Paragraph 4 above) pay to the Company or its designee, upon its demand, in
accordance with Paragraph 17(f) of the Plan, such amount as may be demanded for
the purpose of satisfying its obligation or the obligation of any of its
Affiliates or other person to withhold United States federal, state, local or
foreign income, employment or other taxes incurred by reason of the exercise of
this Option or the settlement of the stock appreciation right or the transfer of
shares thereupon, (b) whether the settlement of the stock appreciation right is
to be made by delivery of shares or by the payment of cash, that the Participant
(or any person acting under Paragraph 4 above) execute such forms as the
Committee shall prescribe for the purpose of evidencing the surrender of this
Option in whole or in part, as the case may be, and (c) that the Participant (or
any person acting under Paragraph 4 above) provide the Company with any forms,
documents or other information reasonably required by the Company in connection
with the grant. The Company shall have the right to deduct or cause to be
deducted from any payment made in settlement of a stock appreciation right any
United States federal, state, local or foreign income, employment or other taxes
that it determines are required by law to be withheld with respect to such
payment. If the amount requested for the purpose of satisfying the withholding
obligation is not paid, the Company may refuse to furnish shares upon exercise
of this Option or shares and/or cash upon settlement of the stock appreciation
right.

Section II

MASTER AGREEMENT PROVISIONS RELATING TO

AWARDS OF RESTRICTED STOCK

1. Sections II, IV and V of this Master Agreement, together with an Award
Schedule referring to Section II of this Master Agreement, shall contain the
terms of a specific Restricted Stock Award (“RSA”) issued to a Participant. Each
Award Schedule shall specify the number of shares awarded, the Award Date, the
Expiration Date and any additional terms applicable to the Award. Such
additional terms may address any matter deemed appropriate by the Committee or
its delegate and may include terms not contained in this Master Agreement and/or
may delete terms contained in this Master Agreement.

2. An RSA consists of the number of shares specified in an Award Schedule and is
subject to the provisions of the Plan. In addition, the following terms,
conditions and restrictions apply to RSAs issued under the Plan:

(a) Except as otherwise determined by the Committee, such shares cannot be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of (except
that Participants may designate a beneficiary as provided herein) on or before
the Expiration Date and prior to the subsequent issuance to a Participant (or,
in the event of a Participant’s death, the Participant’s designated beneficiary)
of a certificate or an uncertificated book entry position for such shares free
of any legend or other transfer restriction relating to the terms, conditions
and restrictions provided for in the Award Schedule or this Master Agreement. If
a Participant or anyone claiming under or through such Participant attempts to
violate this Paragraph 2(a), such attempted violation shall be null and void and
without effect, and the Company’s obligation to make any further payments or
deliveries (in stock or cash) hereunder shall terminate.

 

5



--------------------------------------------------------------------------------

(b) An RSA shall be evidenced by a share certificate or an uncertificated book
entry position maintained by the Company’s transfer agent and registrar.

(c) If (i) a Participant’s continuous employment with the Company and its
Affiliates (as defined in the Plan) shall terminate for any reason on or before
the Expiration Date, except for a period of Related Employment (as defined in
the Plan), and except as provided in Paragraph 2(d) below or (ii) within the
period following the Expiration Date as determined by the Committee, a
Participant (or such Participant’s designated beneficiary) has not paid to the
Company or such Affiliate or other person an amount equal to any United States
federal, state, local or foreign income, employment or other taxes which the
Company determines is required to be withheld in respect of such shares, or
fails to provide such information as is described in Paragraph 4 below, then,
unless the Committee determines otherwise, the Participant’s RSA or portion
thereof shall be automatically terminated, cancelled, and rendered null and void
as of the Expiration Date without any action on the part of the Company, and the
Company shall be deemed to have exercised its repurchase option without the
requirement of any payment, and shall be entitled to the return from such
Participant (or the Participant’s designated beneficiary or the Secretary of the
Company) of any share certificate(s) issued in respect of the Award or the
cancellation of any book entry memo position maintained by the Company’s
transfer agent and registrar with respect to a Participant’s RSA.

(d) On or before the Expiration Date, the Committee shall have the authority, in
its sole discretion, to determine whether and to what extent, the termination
provisions of Paragraph 2(c) shall cease to be effective with respect to a
Participant’s Award in the following situations:

(i) a Participant shall die or have a termination of employment or Related
Employment by reason of disability or Retirement (as such terms are defined in
the Plan and interpreted and administered by the Committee); or

(ii) in such circumstances as the Committee, in its sole discretion, shall deem
appropriate if, since the Award Date, a Participant has been in the continuous
employment of the Company or an Affiliate or has undertaken Related Employment.

 

6



--------------------------------------------------------------------------------

(e) The share certificate, if any, issued in respect of a RSA shall be held in
escrow by the Secretary of the Company during the period up to and including the
date determined by the Committee pursuant to Paragraph 2(c) above, unless
otherwise determined by the Committee.

3. In the event of any change in the outstanding shares of the Company by reason
of any stock split, stock dividend, split-up, split-off, spin-off,
recapitalization, merger, consolidation, rights offering, reorganization,
combination, subdivision or exchange of shares, sale by the Company of all or
part of its assets, distribution to shareholders other than a normal cash
dividend, or other extraordinary or unusual event, or in the event a Participant
(or the Participant’s designated beneficiary) receives any shares, securities or
other property in respect of the shares which have been awarded to a Participant
(including, but not limited to, by way of a dividend or other distribution on
such shares), any such shares, securities or other property received by a
Participant (or a Participant’s designated beneficiary) in respect of the shares
awarded to such Participant shall, other than upon a Change In Control as
defined in Section IV of this Master Agreement, be subject to the Company’s
right to receive or cancel such shares, securities or other property from such
Participant (or such Participant’s designated beneficiary) as provided in
Paragraph 2(c) above and the other terms, conditions and restrictions specified
herein to the extent that, and in such manner as, the Committee shall determine.
Any such determination by the Committee under this Paragraph 3 shall be final,
binding and conclusive.

4. If the Company, in its sole discretion, shall determine that the Company or
an Affiliate or other person has incurred or will incur any obligation to
withhold any United States federal, state, local or foreign income, employment
or other taxes by reason of making of the Award to a Participant, the transfer
of shares to a Participant (or the Participant’s designated beneficiary)
pursuant thereto or the lapse or release of the termination provisions contained
in Paragraph 2(c) above with respect to a Participant’s Award or any other
restrictions upon such shares, such Participant (or such Participant’s
designated beneficiary) will, promptly upon demand therefor by the Company, pay
to the Company or such Affiliate or other person any amount demanded by it for
the purpose of satisfying such liability. If the amount so demanded is not
promptly paid or if such Participant (or such Participant’s designated
beneficiary) shall fail to promptly provide the Company with any and all forms,
documents or other information reasonably required by the Company in connection
with the Award, the Company or its designee may refuse to permit the transfer of
such shares and may, without further consent by or notice to such Participant
(or such Participant’s designated beneficiary), cancel the Award and the shares
otherwise issuable under the Award.

Section III

MASTER AGREEMENT PROVISIONS RELATING TO

AWARDS OF A RESTRICTED STOCK UNIT

1. Sections III, IV and V of this Master Agreement, together with an Award
Schedule referring to Section III of this Master Agreement, shall contain the
terms of a specific Restricted Stock Unit (“RSU”) issued to a Participant. Each
Award Schedule shall specify the number of shares to be awarded, the RSU Date,
the Expiration Date and any additional terms applicable to the Award. Such
additional terms may address any matter deemed appropriate by the Committee or
its delegate and may include terms not contained in this Master Agreement and/or
may delete terms contained in this Master Agreement.

 

7



--------------------------------------------------------------------------------

2. Subject to the provisions of the Plan and the following terms, conditions and
restrictions herein set forth, the Company will issue to a Participant a
certificate for the number of shares specified in an Award Schedule as promptly
as practicable following the January 1st of the calendar year immediately
following the calendar year that includes the last day of the period of four
years from the RSU Date (the “Restricted Period”), but in no event later than 90
days thereafter:

(a) Except as otherwise determined by the Committee, rights under this RSU may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of, except by will or the laws of descent and distribution, on or before the
last day of the Restricted Period and prior to the subsequent issuance to a
Participant (or, in the event of a Participant’s death, the Participant’s
designated beneficiary) of a certificate for such shares free of any legend or
other transfer restriction relating to the terms, conditions and restrictions
provided for in this Master Agreement. If a Participant or anyone claiming under
or through a Participant attempts to violate this Paragraph 2(a), such attempted
violation shall be null and void and without effect, and the Company’s
obligations hereunder shall terminate.

(b) If (i) a Participant’s continuous employment with the Company and its
Affiliates (as defined in the Plan) shall terminate for any reason on or before
the last day of the Restricted Period, except for a period of Related Employment
(as defined in the Plan), and except as provided in Paragraph 2(c) below, or
(ii) within the period following the last day of the Restricted Period as
determined by the Committee, a Participant (or such Participant’s designated
beneficiary) has not paid to the Company or such Affiliate or other person an
amount equal to any United States federal, state, local or foreign income,
employment or other taxes which the Company determines is required to be
withheld in respect of such shares, or fails to provide such information as is
described in Paragraph 4 below, then, unless the Committee determines otherwise,
this RSU or portion thereof shall be automatically terminated, cancelled, and
rendered null and void as of the last day of the Restricted Period without any
action on the part of the Company.

(c) If a Participant shall, on or before the last day of the Restricted Period,
die or have a termination of employment or Related Employment by reason of
disability or Retirement (as such terms are defined in the Plan and interpreted
and administered by the Committee), or by reason of such other circumstances as
the Committee, in its sole discretion, shall deem appropriate, after a
Participant have been, since the RSU Date, in the continuous employment of the
Company or an Affiliate or have undertaken Related Employment, the Committee, in
its sole discretion, shall determine whether and to what extent, if any, the
Company’s right as specified in Paragraph 2(b) above (and in any and all other
terms, conditions and restrictions imposed hereby) shall lapse and cease to be
effective. The Company’s right specified in Paragraph 2(b) above shall be
exercisable at such time as to the remaining shares, if any.

 

8



--------------------------------------------------------------------------------

(d) From time to time during the Restricted Period, the Company shall pay to a
Participant an amount of cash equal to the regular quarterly cash dividend paid
by the Company on a number of shares equal to the number of shares remaining to
be issued to a Participant hereunder less any applicable United States federal,
state, local or foreign income, employment or other taxes that the Company
determines are required to be withheld therefrom. Such payment shall be made as
soon as practicable following the applicable dividend payment date, but in no
event later than 60 days thereafter. The Company’s obligation to make such
payment shall cease with respect to any shares at such time as the Company’s
right becomes exercisable with respect thereto pursuant to Paragraph 2(b) or
2(c) above.

3. If the Company, in its sole discretion, shall determine that the Company or
an Affiliate or other person has incurred or will incur any obligation to
withhold any United States federal, state, local or foreign income, employment
or other taxes by reason of the issuance or operation of this RSU, a Participant
(or, in the event of a Participant’s death, the legal representatives of a
Participant’s estate) will, promptly upon demand therefor by the Company, pay to
the Company or such Affiliate or other person, in accordance with Paragraph
17(f) of the Plan, any amount demanded by it for the purpose of satisfying such
obligation. If the amount so demanded is not promptly paid or if a Participant
(or, in the event of a Participant’s death, the legal representatives of a
Participant’s estate) shall fail to promptly provide the Company with any and
all forms, documents or other information reasonably required by the Company in
connection with this RSU, the Company or its designee may refuse to permit the
transfer of any shares and the distribution of any proceeds and may, without
further consent by or notice to a Participant (or, in the event of a
Participant’s death, the legal representatives of a Participant’s estate) cancel
its agreement to issue to a Participant any shares and cancel any shares
otherwise issuable hereunder.

Section IV

MASTER AGREEMENT COMMON PROVISIONS RELATING TO

MORE THAN ONE FORM OF AWARD

1. Notwithstanding anything in this Master Agreement to the contrary (but
subject to those provisions in Paragraph 3 or 4 below which could reduce
payments hereunder as a result of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)), upon a Change in Control (as applicable to a
particular award), the award holder shall immediately be:

(a) with respect to any Option issued pursuant to the Option provisions of this
Master Agreement, 100% vested in the total number of shares covered thereby such
that they shall be fully exercisable;

(b) with respect to any RSA issued pursuant to the RSA provisions of this Master
Agreement, 100% vested in the total number of shares covered thereby such that
they shall no longer be subject to any transfer restrictions imposed by this
Master Agreement; and

(c) with respect to any RSU issued pursuant to the RSU provisions of this Master
Agreement, entitled to receive the total number of shares covered thereby such
that they shall no longer be subject to any restrictions on issuance imposed by
this Master Agreement, and:

(1) if the Change in Control qualifies as a “change in ownership,” a “change in
effective control” or a “change in ownership of a substantial portion of the
assets” of the Company (each as defined by Section 409A of the Code and the
Treasury Regulations promulgated and other official guidance issued thereunder
(collectively, “Section 409A”)), then the shares underlying such RSU shall be
issued to the Participant immediately upon the occurrence of the Change in
Control, but in no event later than five days thereafter; or

 

9



--------------------------------------------------------------------------------

(2) if the Change in Control does not so qualify, then the shares underlying
such RSU shall be issued to the Participant as soon as administratively
practicable following the January 1st of the calendar year immediately following
the calendar year that includes the last day of the original Restricted Period,
but in no event later than 90 days thereafter.

The Committee may not amend or delete this Section IV of this Master Agreement
in a manner that is detrimental to the award holder, without his written
consent.

2. A “Change in Control” means the happening of any of the following:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 25% or more of either (i) the then
outstanding common shares of the Company (the “Outstanding Company Common
Shares”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
such beneficial ownership shall not constitute a Change in Control if it occurs
as a result of any of the following acquisitions of securities: (A) any
acquisition directly from the Company; (B) any acquisition by the Company or any
corporation, partnership, trust or other entity controlled by the Company (a
“Subsidiary”); (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary; (D) any
acquisition by an underwriter temporarily holding Company securities pursuant to
an offering of such securities; (E) any acquisition by an individual, entity or
group that is permitted to, and actually does, report its beneficial ownership
on Schedule 13-G (or any successor schedule), provided that, if any such
individual, entity or group subsequently becomes required to or does report its
beneficial ownership on Schedule 13D (or any successor schedule), then, for
purposes of this subsection, such individual, entity or group shall be deemed to
have first acquired, on the first date on which such individual, entity or group
becomes required to or does so report, beneficial ownership of all of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
beneficially owned by it on such date; or (F) any acquisition by any corporation
pursuant to a reorganization, merger or consolidation if, following such
reorganization, merger or consolidation, the conditions described in clauses
(i), (ii) and (iii) of Paragraph 2(c) are

 

10



--------------------------------------------------------------------------------

satisfied. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any Person (the “Subject Person”) became the
beneficial owner of 25% or more of the Outstanding Company Common Shares or
Outstanding Company Voting Securities as a result of the acquisition of
Outstanding Company Common Shares or Outstanding Company Voting Securities by
the Company which, by reducing the number of Outstanding Company Common Shares
or Outstanding Company Voting Securities, increases the proportional number of
shares beneficially owned by the Subject Person; provided, that if a Change in
Control would be deemed to have occurred (but for the operation of this
sentence) as a result of the acquisition of Outstanding Company Common Shares or
Outstanding Company Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the beneficial owner of
any additional Outstanding Company Common Shares or Outstanding Company Voting
Securities which increases the percentage of the Outstanding Company Common
Shares or Outstanding Company Voting Securities beneficially owned by the
Subject Person, then a Change in Control shall then be deemed to have occurred;
or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or

(c) The consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar corporate transaction involving the Company or any of
its direct or indirect Subsidiaries (each a “Business Combination”), in each
case, unless, following such Business Combination, (i) the Outstanding Company
Common Shares and the Outstanding Company Voting Securities immediately prior to
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any parent thereof) more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company, a Subsidiary or such corporation resulting from such Business
Combination or any parent or subsidiary thereof, and any Person beneficially
owning, immediately prior to such Business Combination, directly or indirectly,
25% or more of the Outstanding Company Common Shares or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting

 

11



--------------------------------------------------------------------------------

from such Business Combination (or any parent thereof) or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination (or any parent thereof) were members of the Incumbent Board
at the time of the execution of the initial agreement or action of the Board
providing for such Business Combination; or

(d) The consummation of the sale, lease, exchange or other disposition of all or
substantially all of the assets of the Company, unless such assets have been
sold, leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (i) more than 50% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such sale, lease, exchange or
other disposition in substantially the same proportions as their ownership
immediately prior to such sale, lease, exchange or other disposition of such
Outstanding Company Common Shares and Outstanding Company Voting Shares, as the
case may be, (ii) no Person (excluding the Company and any employee benefit plan
(or related trust)) of the Company or a Subsidiary or of such corporation or a
subsidiary thereof and any Person beneficially owning, immediately prior to such
sale, lease, exchange or other disposition, directly or indirectly, 25% or more
of the Outstanding Company Common Shares or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 25%
or more of respectively, the then outstanding shares of common stock of such
corporation (or any parent thereof) and the combined voting power of the then
outstanding voting securities of such corporation (or any parent thereof)
entitled to vote generally in the election of directors and (iii) at least a
majority of the members of the board of directors of such corporation (or any
parent thereof) were members of the Incumbent Board at the time of the execution
of the initial agreement or action of the Board providing for such sale, lease,
exchange or other disposition of assets of the Company; or

(e) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

3. This Paragraph 3 shall apply in the event of a Change in Control.

(a) In the event that any payment or benefit received or to be received by a
Participant hereunder in connection with a Change in Control or termination of
such Participant’s employment (such payments and benefits, excluding the
Gross-Up Payment (as hereinafter defined), being hereinafter referred to
collectively as the “Payments”), will be subject to the excise tax referred to
in Section 4999 of the Code (the “Excise Tax”), then (i) in the case of a
Participant who is classified in Band 70 (or its equivalent) or above
immediately prior to such Change in Control (a “Tier 1 Employee”), the Company
shall pay to such Tier 1 Employee, within five days after the expiration of the
written-statement

 

12



--------------------------------------------------------------------------------

period referred to in Paragraph 3(d) below, an additional amount (the “Gross-Up
Payment”) such that the net amount retained by such Tier 1 Employee, after
deduction of any Excise Tax on the Payments and any federal, state and local
income and employment taxes and Excise Tax upon the Gross-Up Payment, shall be
equal to the Payments and (ii) in the case of a Participant other than a Tier 1
Employee, the Payments shall be reduced to the extent necessary so that no
portion of the Payments is subject to the Excise Tax but only if (A) the net
amount of all Total Payments (as hereinafter defined), as so reduced (and after
subtracting the net amount of federal, state and local income and employment
taxes on such reduced Total Payments), is greater than or equal to (B) the net
amount of such Total Payments without any such reduction (but after subtracting
the net amount of federal, state and local income and employment taxes on such
Total Payments and the amount of Excise Tax to which the Participant would be
subject in respect of such unreduced Total Payments); provided, however, that
the Participant may elect in writing to have other components of his or her
Total Payments reduced prior to any reduction in the Payments hereunder.

(b) For purposes of determining whether the Payments will be subject to the
Excise Tax, the amount of such Excise Tax and whether any Payments are to be
reduced hereunder: (i) all payments and benefits received or to be received by
the Participant in connection with such Change in Control or the termination of
such Participant’s employment, whether pursuant to the terms of this Master
Agreement or any other plan, arrangement or agreement with the Company, any
Person (as such term is defined in Paragraph 2(a) above) whose actions result in
such Change in Control or any Person affiliated with the Company or such Person
(all such payments and benefits, excluding the Gross-Up Payment and any similar
gross-up payment to which a Tier 1 Employee may be entitled under any such other
plan, arrangement or agreement, being hereinafter referred to as the “Total
Payments”), shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of the accounting firm
which was, immediately prior to the Change in Control, the Company’s independent
auditor, or if that firm refuses to serve, by another qualified firm, whether or
not serving as independent auditors, designated by the Committee (the “Firm”),
such payments or benefits (in whole or in part) do not constitute parachute
payments, including by reason of Section 280G(b)(2)(A) or Section 280G(b)(4)(A)
of the Code; (ii) no portion of the Total Payments the receipt or enjoyment of
which the Participant shall have waived at such time and in such manner as not
to constitute a “payment” within the meaning of Section 280G(b) of the Code
shall be taken into account; (iii) all “excess parachute payments” within the
meaning of Section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of the Firm, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount (within the meaning of Section 280G(b)(3) of the Code) allocable
to such reasonable compensation, or are otherwise not subject to the Excise Tax;
and (iv) the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Firm in accordance with the principles of Sections
280G(d)(3) and (4) of the Code and regulations or other guidance thereunder. For
purposes of determining the amount of the Gross-Up Payment in respect of a Tier
1 Employee and whether any Payments in respect of a Participant (other than a
Tier 1 Employee) shall be reduced, a Participant shall be deemed to pay

 

13



--------------------------------------------------------------------------------

federal income tax at the highest marginal rate of federal income taxation (and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of such Participant’s residence, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes) in the calendar year in which the Gross-Up Payment is to be made
(in the case of a Tier 1 Employee) or in which the Payments are made (in the
case of a Participant other than a Tier 1 Employee). The Firm will be paid
reasonable compensation by the Company for its services.

(c) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, then an
amount equal to the amount of the excess of the earlier payment over the
redetermined amount (the “Excess Amount”) will be deemed for all purposes to be
a loan to the Tier 1 Employee made on the date of the Tier 1 Employee’s receipt
of such Excess Amount, which the Tier 1 Employee will have an obligation to
repay to the Company on the fifth business day after demand, together with
interest on such amount at the lowest applicable Federal rate (as defined in
Section 1274(d) of the Code or any successor provision thereto), compounded
semi-annually (the “Section 1274 Rate”) from the date of the Tier 1 Employee’s
receipt of such Excess Amount until the date of such repayment (or such lesser
rate (including zero) as may be designated by the Firm such that the Excess
Amount and such interest will not be treated as a parachute payment as
previously defined). In the event that the Excise Tax is finally determined to
exceed the amount taken into account hereunder in calculating the Gross-Up
Payment (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), within five business
days of such determination, but not later than December 31st of the year
following the year in which the Tier 1 Employee remits the related tax, the
Company will pay to the Tier 1 Employee an additional amount, together with
interest thereon from the date such additional amount should have been paid to
the date of such payment, at the Section 1274 Rate (or such lesser rate
(including zero) as may be designated by the Firm such that the amount of such
deficiency and such interest will not be treated as a parachute payment as
previously defined). The Tier 1 Employee and the Company shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the amount of any Gross-Up Payment.

(d) As soon as practicable following a Change in Control, but in no event later
than 30 days thereafter, the Company shall provide to each Tier 1 Employee and
to each other Participant with respect to whom it is proposed that Payments be
reduced, a written statement setting forth the manner in which the Total
Payments in respect of such Tier 1 Employee or other Participant were calculated
and the basis for such calculations, including, without limitation, any opinions
or other advice the Company has received from the Firm or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

4. The terms of any Option, RSA or RSU (including terms under this Master
Agreement or any Award Schedule) may be amended from time to time by the
Committee in its sole discretion in any manner that it deems appropriate
(including, but not limited to, acceleration of the date of payments
thereunder); provided, however, that no such amendment shall adversely affect in
a material manner any right of a Participant under such Option, RSA or RSU
without

 

14



--------------------------------------------------------------------------------

the written consent of such Participant; provided, however, that the Committee
shall not have the authority to amend any Option held by any executive officer
of the Company as defined in Rule 3(b)(7) under the Securities Exchange Act of
1934, as amended, so that the amount of compensation an executive officer could
receive is not based solely on an increase in the value of shares, or to
otherwise amend any Award issued to such executive officer if the amendment
would cause compensation payable thereunder to be nondeductible under
Section 162(m) of the Code (or any successor provision) or regulations
thereunder assuming such executive officer is a covered employee for purposes of
such Section. Notwithstanding the foregoing, the Committee shall not amend the
terms of any Option, RSA or RSU (including terms under this Master Agreement or
any Award Schedule), to the extent such amendment would cause a violation of
Section 409A.

5. If and to the extent permitted by the Committee, and subject to the
provisions of the Plan, a Participant may, by completing the form provided by
the Corporate Secretary for such purpose and returning it to the Corporate
Secretary’s Office in New York City, name a beneficiary or beneficiaries to
receive any payment or exercise any rights to which such Participant may become
entitled under an Award in the event of such Participant’s death. To the extent
permitted by the Corporate Secretary, a Participant may change his or her
designated beneficiary or beneficiaries from time to time by submitting a new
form to the Corporate Secretary’s Office in New York City, to the extent
permitted by law (for example, unless such Participant has made a prior
irrevocable designation). If a Participant does not designate a beneficiary, or
if no designated beneficiary is living on the date any amount becomes payable
under an Award, such payment will be made to the legal representatives of such
Participant’s estate, which will be deemed to be the Participant’s designated
beneficiary under the Award.

6. If the Company, in its sole discretion, shall determine that the listing upon
any securities exchange or registration or qualification under any United States
federal, state, local or foreign law of any shares to be delivered pursuant to
an Award is necessary or desirable, delivery of such shares shall not be made in
shares until such listing, registration or qualification shall have been
completed. Until a certificate for some or all of the shares subject to an RSU
is issued to a Participant, a Participant shall have no rights as a shareholder
of the Company and, in particular, shall not be entitled to vote such shares or
to receive any dividend or other distribution paid in respect thereof.

7. Notwithstanding anything to the contrary contained herein, the Committee, in
its sole discretion, may approve and the Company may issue Options, RSAs or RSUs
that are not governed by the provisions contained in this Master Agreement.

8. Any action taken or decision made by the Company, the Board, or the Committee
or its delegates arising out of or in connection with the construction,
administration, interpretation or effect of any provision of the Plan or this
Master Agreement shall lie within its sole and absolute discretion, as the case
may be, and shall be final, conclusive and binding on the Participant and all
persons claiming under or through the Participant. By receipt of such Awards or
other benefit under the Plan, the Participant and each person claiming under or
through the Participant shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
or this Master Agreement, by the Company, the Board or the Committee or its
delegates.

 

15



--------------------------------------------------------------------------------

9. The validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, and to
any Award issued under this Master Agreement, shall be governed by the
substantive laws, but not the choice of law rules, of the State of New York, in
the United States of America.

10. The Committee may rescind, without further notice to the Participant, any
Award issued to the Participant under the Plan in duplicate, or in error, as
determined in the sole discretion of the Committee.

11. The Options and RSAs subject to this Master Agreement are intended to be
exempt from Section 409A and the RSUs subject to this Master Agreement are
intended to comply with Section 409A, and the Plan, this Master Agreement and
the applicable Award Schedules shall be administered and interpreted consistent
with such intent and the American Express Section 409A Compliance Policy, as
amended from time to time, and any successor policy thereto (the “409A Policy”).

Section V

MASTER AGREEMENT

DETRIMENTAL CONDUCT PROVISIONS

1. Applicability. Unless the Committee expressly determines otherwise, the
provisions of this Section V of this Master Agreement shall apply to all Awards
issued under the Plan.

2. Detrimental Conduct. If a current or former employee of, or other individual
that provides or has provided services for the Company (the “Employee”) engages
in Detrimental Conduct, Awards previously issued to such Employee may be
canceled, rescinded or otherwise restricted and the Company can recover any
payments received by and stock delivered to the Employee in accordance with the
terms of Paragraph 3. For purposes of this Section V, “Detrimental Conduct”
shall mean the conduct described in Paragraphs 2(a) through 2(g).

(a) Noncompete. For a one-year period after the last day of active employment if
the Employee is a Band 70 or above employee or for a six-month period after the
last day of active employment if the Employee is a Band 50 or 60 employee, and
during the Employee’s employment with the Company, the Employee shall not be
employed by, provide advice to or act as a consultant for any Competitor. The
Company has defined Competitor for certain lines of business, departments or job
functions by establishing a specific standard and/or by name as set forth in the
Company’s Competitor List(s). An Employee’s personal list of competitors will be
the sum of:

(1) either (i) all competitors derived from the column titled Standard on the
Competitor List for the lines of business and departments (as listed on the
Competitor List under the Line of Business column) that the Employee provided
services to or managed during the two-year period preceding the date the
Employee’s active employment with the Company terminates, or (ii) if the job
function the Employee is employed in at the time his or her active employment
with the Company terminates is listed on the Competitor List under the Line of
Business column, the competitors cited for that job function under the Standard
column of the Competitor List; and

 

16



--------------------------------------------------------------------------------

(2) the Entities (as that term is defined in Paragraph 8) listed on the
Competitor List under the column titled Business Unit Wide Competitors for the
business units, i.e. AEB or TRS, the Employee provided services to or managed
during the two-year period preceding the date his or her active employment with
the Company terminates. If any line(s) of business the Employee provided
services to or managed during the two-year period preceding the date his or her
active employment with the Company terminates is not listed on the Competitor
List then, with respect to such line(s) of business, the Employee shall not be
employed by, provide advice to or act as a consultant for (i) an Entity’s line
of business that competes with those line(s) of business and (ii) the Entities
listed on the Competitor List under the column titled Business Unit Wide
Competitors for the business units the Employee provided services to or managed
during the two-year period preceding the date the Employee’s active employment
with the Company terminates. Except for Business Unit Wide Competitors, the
prohibition against being employed by, providing advice to or acting as a
consultant for a Competitor is limited to the line(s) of business of the
Competitor that compete with the line(s) of business of the Company that the
Employee provided services to or managed. With respect to Business Unit Wide
Competitors, the Employee agrees not to be employed by, provide advice to or act
as a consultant for such Entities in any line of business because these Entities
compete with several of the Company’s lines of business. The Company can revise
the Competitor List at its discretion at any time and from time to time and as
revised will become part of this Section V; a copy of the current Competitor
List will be available through the Corporate Secretary’s Office. Notwithstanding
anything in this Section V to the contrary, the Company shall not make any
addition to the Competitor List for a period of two years following the date of
a Change in Control (as defined in Section IV of this Plan Master Agreement, and
as amended from time to time, or any successor thereto).

(b) Nondenigration. For a one-year period after an Employee’s last day of active
employment (“the Restricted Period”) and during his or her employment with the
Company, an Employee or anyone acting at his or her direction may not denigrate
the Company or the Company’s employees to the media or financial analysts.
During the Restricted Period an Employee may not (i) provide information
considered proprietary by the Company to the media or financial analysts or
(ii) discuss the Company with the media or financial analysts, without the
explicit written permission of the Executive Vice President of Corporate Affairs
and Communications. This Paragraph shall not be applicable to any truthful
statement required by any legal proceeding.

(c) Nonsolicitation of Employees. During the Restricted Period, an Employee may
not employ or solicit for employment any employee of the Company. In addition,
during the Restricted Period an Employee may not advise or recommend to any
other person that he or she employ or solicit for employment, any person
employed by the Company for the purpose of employing that person at an Entity at
which the Employee is or intends to be (i) employed, (ii) a member of the Board
of Directors, or (iii) providing consulting services.

 

17



--------------------------------------------------------------------------------

(d) Nonsolicitation of Customers. During the Restricted Period, an Employee may
not directly or indirectly solicit or enter into any arrangement with any Entity
which is, at the time of such solicitation, a significant customer of the
Company for the purpose of engaging in any business transactions of the nature
performed or contemplated by the Company. This Paragraph shall apply only to
customers whom the Employee personally serviced while employed by the Company or
customers the Employee acquired material information about while employed by the
Company.

(e) Misconduct. During his or her employment with the Company, an Employee may
not engage in any conduct that results in termination of his or her employment
for Misconduct. For purposes of this Section V, “Misconduct” is (i) material
violation of the American Express Company Code of Conduct, (ii) criminal
activity, (iii) gross insubordination, or (iv) gross negligence in the
performance of duties.

(f) Confidential Information. During the Restricted Period and during his or her
employment with the Company, an Employee may not misappropriate or improperly
disclose confidential information or trade secrets of the Company and its
businesses, including but not limited to information about marketing or business
plans, possible acquisitions or divestitures, potential new products or markets
and other data not available to the public.

(g) Other Detrimental Conduct. During the Restricted Period, an Employee may not
take any actions that the Company reasonably deems detrimental to its interests.
To the extent practicable, the Company will request an Employee to cease and
desist or rectify the conduct prior to seeking any legal remedies under this
Paragraph and will only seek legal remedies if the Employee does not comply with
such request. This Paragraph shall not be applied to conduct that is otherwise
permitted by Paragraphs 2(a) through 2(f). For example, if an Employee leaves
the Company’s employment to work for an Entity that is not a Competitor under
Paragraph 2(a), the Company will not claim that employment with that Entity
violates Paragraph 2(g). Notwithstanding anything in this Section V to the
contrary, this Paragraph 2(g) shall not be applicable to an Employee from and
after his or her last day of active employment, if his or her active employment
terminates for any reason (other than for Misconduct, as defined in Paragraph
2(e) above) within two years following a Change in Control (as such term is
defined in Section IV of this Master Agreement, as amended from time to time, or
any successor thereto).

3. Remedies.

(a) Repayment of Financial Gain. If an Employee fails to comply with the
requirements of Paragraphs 2(a) through 2(g) and is at Band 70 or above at the
time his or her active employment with the Company terminates, the Company may
cancel any outstanding Awards and recover from the Employee (i) the amount of
any gain realized on Options and stock appreciation rights exercised, as of the
date exercised, (ii) any payments received for Portfolio Grant Awards or other
Awards and (iii) stock whose restrictions lapsed (or the value of the stock at
the time the restrictions lapsed) pursuant to

 

18



--------------------------------------------------------------------------------

am RSA, RSU Award or other Awards, during the last two years the Employee was
employed by the Company. If an Employee fails to comply with the requirements of
Paragraphs 2(a) through 2(g) and is at Band 50 or 60 at the time his or her
active employment with the Company terminates, the Company may cancel any
outstanding Awards and recover from the Employee the amount of any gain realized
on Options and stock appreciation rights exercised, as of the date exercised,
which were exercised during the last six months the Employee was employed by the
Company. If an Employee fails to comply with the requirements of Paragraphs 2(a)
through 2(g), the Employee must and agrees to repay the Company in accordance
with the terms of this Paragraph and the Company shall be entitled, to the
extent and in the manner permitted by the 409A Policy, to set-off against the
amount of any such repayment obligation any amount owed, from any source, to the
Employee by the Company.

(b) Other Remedies. The remedy provided pursuant to Paragraph 3(a) shall be
without prejudice to the Company’s right to recover any losses resulting from a
violation of this Section V and shall be in addition to whatever other remedies
the Company may have, at law or equity, for violation of the terms of this
Section V.

4. Approval to Exercise Options. If an Employee is a Band 70 or above employee
and elects to exercise more than 40% of all of his or her outstanding vested
Options in any 90-day period, such Employee will need the written approval of
the Chief Executive Officer or President of American Express Company or their
delegate. If an Employee is a member of the Global Leadership Team (“GLT”) and
elects to exercise more than 25% of all his or her outstanding vested Options in
any 90-day period, such Employee will need the written approval of the Chief
Executive Officer or President of American Express Company or, if he or she is
the Chief Executive Officer or President of American Express Company, the
written approval of the Committee. If an Employee is a Band 50 or 60 employee
and elects to exercise more than 40% of all of his or her outstanding vested
Options in any 90-day period, such Employee will need the written approval of
the Executive Officer who manages the area he or she works in. The standard for
determining whether to approve an Employee’s request to exercise options will be
whether he or she is complying and will comply with the requirement of
Paragraphs 2(a) through 2(g). If an Employee’s request for approval is denied,
he or she may submit a second request after 90 days have elapsed from the
submission date of a completed Notice of Exercise of Employee Stock Option form
(“Form”) on the first request. An Employee will have 30 trading days (exclusive
of blackout periods due to “window” closings) from the date he or she receives
written approval to exercise up to the full number of options requested in the
Form.

5. Compensation Band Changes. If the Company changes its current system of
classifying employees in compensation bands and management tiers, the references
to Bands 50, 60 and 70, Executive Officers and GLT members in this Section V
will be construed to mean the compensation level(s) and management tiers in the
new or revised system that, in the Company’s discretion, most closely
approximates these bands and management tiers under the current system.

6. Involuntary Terminations. This Section V will not apply to employees of the
Company who enter into a severance agreement with the Company or other
involuntary terminations as determined by the Company (excluding terminations
covered by Paragraph 2(e)).

 

19



--------------------------------------------------------------------------------

7. Court Modification. If any term of this Section V is determined by a court of
competent jurisdiction not to be enforceable in the manner set forth in this
Section V, such term shall be enforceable to the maximum extent possible under
applicable law and such court shall reform such term to make it enforceable.

8. Definition of Entity. As used in this Section V, the word Entity or Entities
shall mean any corporation, partnership, association, joint venture, trust,
government, governmental agency or authority, person or other organization or
entity.

9. Waivers. The failure of the Company to enforce at any time any term of this
Section V shall not be construed to be a waiver of such term or of any other
term. Any waiver or modification of the terms of this Section V will only be
effective if reduced to writing and signed by both the Employee and the
President or Chief Executive Officer of the Company.

*    *    *    *    *

 

20